United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-1293EM
                                    _____________

Charlotte Hoaglan,                        *
                                          *
                     Appellant,           * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Hardee's Food Systems,                    *      [UNPUBLISHED]
                                          *
                     Appellee.            *
                                    _____________

                             Submitted: September 23, 1997
                                 Filed: September 24, 1997
                                  _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Charlotte Hoaglan brought this personal injury lawsuit against Hardee's Food
Systems after she spilled hot coffee on herself at a drive-through window. A jury found
neither party at fault. Hoaglan moved for a new trial based on her challenge to a jury
instruction. The district court denied the motion, and Hoaglan appeals. After careful
review, we conclude the challenged instruction did not misstate Missouri law. See
Baron v. Aftergut, 387 S.W.2d 535, 537-38 (Mo. 1965). In our view, the jury
instructions fairly and adequately submitted the issues in the case to the jury, see Jones
v. Board of Police Comm'rs, 844 F.2d 500, 504 (8th Cir. 1988), cert. denied, 490 U.S.
1092 (1989), and the district court did not abuse its discretion in denying Hoaglan's
motion for a new trial.

      We affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-